Citation Nr: 1717977	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to July 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  Neither the Veteran nor his representative has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran exhibited elevated blood pressure readings while on active duty which are medically indicative of hypertension.

2.  The Veteran has a current diagnosis of essential hypertension.  


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including hypertension, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.

The Veteran contends her hypertension had onset during her military service.  Specifically, in a September 2009 statement she submitted in support of her claim, she asserted that she acquired hypertension/high blood pressure due to the stress of her in-service job.  She also stated that due to her job-related stress, she was prescribed medication to regulate her condition.

The Veteran's in-service treatment records reveal a range of blood pressure readings, including both normal and elevated, but these records do not reveal a diagnosis of hypertension.  The post-service medical evidence of record includes clinical records showing that the Veteran was treated with Lisinopril in 2009.

In an April 2014 VA medical opinion, a VA examiner indicated that the Veteran had had hypertension in service during her pregnancy only but had not had not additional medications or treatment for hypertension since that time.  It does not appear that the examiner considered the post-service clinical evidence of the Veteran's treatment with Lisinopril.  

In December 2016, the Veteran was afforded another VA medical examination.  The Veteran reported that she had had hypertension since 2002, and that it worsened during pregnancy.  The examiner reviewed the Veteran's service treatment records and identified that the Veteran had readings of elevated blood pressure in service, although no diagnosis of hypertension was made on active duty.  The examiner noted that elevated blood pressure readings were reported on service treatment records dated October 2002 at 151/87, November 2002 at 158/84, and October 2003 at 157/80.  He indicated that all of those readings "indicate hypertension per medical standards.  However, since the VA defines hypertension as 160/90, these readings do not indicate hypertension per VA diagnostic guidelines."  The examiner confirmed that the Veteran had a current diagnosis of hypertension, most likely essential.  The examiner concluded that it is less likely than not that the Veteran's hypertension was related to service as there was no diagnosis of hypertension found in the clinical evidence until 2011.  Again, it does not appear that the examiner considered the Veteran's lay statements or the clinical evidence showing treatment in 2009 with Lisinopril.  

After considering the record in its entirety, and affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in equipoise with regard to whether the Veteran's current hypertension had its inception in service.  As noted, service treatment records reveal elevated blood pressure readings and two VA medical examiners confirmed that the Veteran's in-service blood pressure readings were medically indicative of hypertension.  Post service treatment records also reveal a current diagnosis of hypertension.  

As set forth above, under section 3.303(c), where the record contains evidence of a chronic disease such as hypertension in service, subsequent manifestations of the same chronic disease are service connected, unless clearly attributable to intercurrent causes.  Thus if a veteran can prove a chronic disease "shown in service," and there are no intercurrent causes, the manifestation of the chronic disease present at the time the veteran seeks benefits establishes service connection for the chronic disease.  Walker, 708 F.3d at 1336.  

Although a VA medical examiner rendered the opinion that the Veteran's current hypertension was not related to her active service because the Veteran's elevated blood pressure readings in service did not meet VA's definition of hypertension, section 3.303 requires an adjudicator to review the entire record, including lay statements, and give due consideration to VA policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  After so doing, and with reasonable doubt resolved in the Veteran's favor, the Board finds that the evidence of elevated blood pressure readings in service meeting the medical definition of hypertension, the Veteran's lay statements regarding the onset and course of treatment for her hypertension, and the clinical evidence showing a current diagnosis of essential hypertension, provide a sufficient basis to grant service connection for hypertension.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.303(b), 3.102.


ORDER

Service connection for hypertension is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


